 NYNEX CORP. 659Nynex Corp., and its subsidiaries New York Tele-phone Company and Telesector Resources Group, Inc., d/b/a Bell Atlantic and Local 1105, Communications Workers of America, AFLŒCIO.  Cases 34ŒCAŒ7953 (formerly 2ŒCAŒ30651) and 34ŒCAŒ8130 November 22, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On June 13, 2000, Administrative Law Judge Eleanor MacDonald issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel filed an answering brief.  The Respon-dent also filed a reply brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings and findings.1  The Board, however, has decided to reverse the judge™s conclusions that the Respondent violated the Act.  Accordingly, the complaint shall be dismissed in its entirety.2   I.  INTRODUCTION The central issue in this case is whether the Respon-dent violated Section 8(a)(1) by taking action against the Union and its representatives after they attempted to meet and arrange grievance meetings with the staff direc-tor of the Respondent™s Absence Benefit Center (ABC or the Center).  The judge found that the conduct at issue was protected.  Contrary to the judge, we find no viola-tion, given the 2-hour cessation of work at the Center caused by the union representatives and their persistent refusal of the Respondent™s demands that they leave. II.  FACTS In 1995, the Respondent established an Absence Bene-fit Center staffed by licensed nurses to process and ini-tially evaluate employee absences.  The Center was lo-                                                                                                                     1 The Respondent asserts that certain of the judge™s credibility reso-lutions are a result of bias and prejudice.  Specifically, the Respondent argues that the judge™s discussion of the testimony of certain female witnesses was influenced by sex-based stereotypes and the judge™s personal view of how female managers should react in the modern business world.  Counsel for the General Counsel argues that it is the Respondent, not the judge, who is relying on sex-based stereotypes.  In view of our disposition of this matter, we find it unnecessary to resolve this issue.  Although the judge used certain imprudent language in discussing the testimony in sec. G,1 of the decisionŠwhich we specifi-cally disavowŠwe have placed no reliance on this discussion in decid-ing this case.   2 Inasmuch as they find that the complaint should be dismissed for the reasons set forth below, Members Liebman and Bartlett find it unnecessary to address the additional reasons for dismissing the com-plaint set forth in Member Cowen™s concurrence. cated in a secure area, where access was restricted to persons having a magnetic access card.  Although some of the Center™s nurses were temporary employees of the Respondent, others were employed by an outside agency.  Although the Union represents employees whose ab-sences were processed by the Center, it did not represent any employees who actually worked in the Center.3   The Respondent required that an employee who was to be absent for illness or injury contact the Center.  There, a nurse case manager would gather information from the employee, determine whether the absence was ﬁjustifiedﬂ under the sick leave provisions of the collective-bargaining agreement, and notify the employee™s super-visor that the employee would be absent.  The informa-tion gathered by the case managers was used to deter-mine whether the employee would receive benefits under the collective-bargaining agreement.  That decision rested with the employee™s supervisor.  By 1997, the Center had become the focus of dispute between the Respondent and the Union.  Union members alleged that the nurse case managers issued arbitrary de-cisions, were rude, and engaged in other inappropriate behavior.  The Union filed numerous grievances on be-half of employees who had complained about the Center.  Those grievances were filed with the employees™ super-visors, pursuant to the contractual grievance procedure.  The resolution of the grievances, however, took several months, which the Union claims led to increasing frustra-tion among the unit employees.  In response to this alleged increasing frustration, the Union decided to send its executive board to the Center to request appointments to discuss absence-related griev-ances directly with the supervisors of the nurse case managers.  The purpose of this action, according to the Union, was to show the Respondent that the Union was ﬁseriousﬂ about obtaining appointments and to emphasize the importance of the issues related to the Center. Thus, at about 8:15 a.m. on July 14, 1997, the Union™s executive board, led by employee-member Paul Sapienza and using Business Agent Robert Shannon™s company-issued magnetic access card, entered the Center unan-nounced, confronted a nurse case manager at her work-station concerning the whereabouts of her supervisor, and demanded to schedule appointments to discuss grievances.4  The Union had never attempted to submit  3 Union representatives, however, had been issued access cards to the building because the Union represented several employees who worked in the Respondent™s Benefits Delivery Center, which was lo-cated on the same floor as the Center. 4 Altogether, the union contingent comprised 13 union members.  Twelve of the 13 union members were employed by the Respondent, but not at the Harrison facility.  The remaining participant in the events of July 14, Keith Edwards, was not an employee of the Respondent. 338 NLRB No. 78  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660grievances to anyone at the Center prior to July 14, and it 
never attempted to do so after that date.  There is no evi-
dence that prior to July 14 an
yone at the Center played 
any role in the processing of grievances under the par-
ties™ collective-barg
aining agreement. 
Marie McDonnell-Foley, the staff director of the Cen-
ter, was alerted to the Union™
s entry into the secure area 
of the Center and attempted to lead the union representa-
tives to a conference room in
 a public hallway.  Paul Sa-
pienza, however, insisted on meeting with McDonnell-
Foley in an employee lounge in the secure area.  Sapi-
enza spoke in a voice loud enough to be heard at some 
distance in the office.  McDonnell-Foley acquiesced in 
his demand.  She then left the union representatives in 
the lounge for several minutes while she did two things.  
First, McDonnell-Foley tried, unsuccessfully, to contact the Respondent™s labor relations staff.  Second, she in-

structed those nurses who we
re already on duty to leave 

their workstations and wait in the conference room.   
In the meantime, the union 
contingentŠleft the em-
ployee lounge to look for McDonnell-Foley™s office.  
They again began walking through the hallways and cu-
bicles of the Center, this
 time recording the nurses™ 
names and cubicle locations.  McDonnell-Foley saw this 
activity and tried unsuccessfully to stop it.  Then, after 
finally speaking with the Respondent™s labor relations 
staff, McDonnell-Foley again confronted Sapienza and 
the union contingent.  Sapienza repeated the Union™s 
demand for a meeting to discuss grievances, but McDon-
nell-Foley refused.  She demanded that Sapienza and his 
group leave the Center, warning that they were trespass-
ing.  She also advised Sapienza that the Union™s griev-
ances could be filed with the Respondent™s labor rela-
tions department.  SapienzaŠwho at this point had be-
come ﬁvery aggressive, loud,
 and boisterous,ﬂ according to the judge™s findingŠinsisted that the Union had a 
right to be at the Center to
 present grievances.  Once, 
again, however, McDonnell-Foley asserted that they 

were trespassing and added that the employees in the 
group could be subject to discipline if they did not leave 
the Center.  When the union group still refused to leave, 
McDonnell-Foley summoned the police.   
The arrival of the police eventually led to the Union™s 
departure from the Center at about 10:15 a.m.   The Re-
spondent did not press criminal charges against the union 
representatives.  Two days later, though, the Respondent 
issued 2-day suspension notices to the 12 employees who 

had participated in the July 14 incident, advising them 
that they had engaged in a ﬁdisruption of work opera-
tionsﬂ and had ﬁrefus[ed] to follow a direction by man-
agement to leave the work ar
ea.ﬂ  On July 17, the Re-spondent sued the Union and all 13 union members in-
volved in the July 14 incident in State court for trespass.  

Shortly after July 14, the Respondent unilaterally can-
celled Business Agent Robert Shannon™s magnetic access 
card.  Four months later, the card of local Union Steward 
Joseph DeBiase was also cancelled.   Shannon and DeBi-
ase thus could no longer meet 
with their constituents in the Benefit Delivery Center at
 will, but rather had to ob-
tain an access card from the Respondent on each visit.
 III.  THE JUDGE™S FINDINGS  The judge found that the Union™s actions were pro-
tected under Section 7 of the Act.  She therefore con-

cluded that the Respondent violated Section 8(a)(1) of 
the Act by: (1) suspending the employees who sought to 
present grievances at the Center; (2) calling the police 
regarding the union representatives™ refusal to leave the 
Center; and (3) filing the trespass lawsuit against the 
Union and the 13 individual union members.  The judge 
also concluded that the Respondent violated Section 
8(a)(5) and (1) by refusing to accept the employees™ 
grievances and to make appointments to discuss the 
grievances, and by taking away Shannon™s and DeBi-
ase™s magnetic access cards, thereby unilaterally chang-
ing the terms and conditions of the Union™s right of ac-
cess to unit employees.  
IV.  ANALYSIS We find that the union representatives caused a 2-hour 
disruption of work at the Center and persistently refused 
McDonnell-Foley™s demands that they leave. In light of 
this conduct, the Respondent did not violate the Act 
when it summoned the police to the Center on July 14, 

suspended the 12 employee-union representatives in-
volved in the events of that day, or filed its trespass law-
suit against the Union and the representatives.  Similarly, 
we find that the Respondent, faced with the Union™s ac-
tions on July 14, did not violate Section 8(a)(5) and (1) 
by refusing to accede to the 
Union™s demands.  Last, we 
find that the Respondent did not violate Section 8(a)(5) 

and (1) by unilaterally canceling Shannon™s and DeBi-

ase™s magnetic access cards. 
The Union Representatives™ Actions Exceeded the Protections of the Act 
Section 7 of the Act grants employees the right to en-
gage in ﬁconcerted activityﬂ 
for the purposes of ﬁcollec-
tive bargaining or other mutual aid or protection.ﬂ  The 
filing of grievances unquestionably is protected, con-
certed activity.  See 
Aluminum Co. of America
, 338 NLRB 20 (2002); 
United Parcel Service of Ohio
, 321 NLRB 300, 323 (1996).  But the Board must also take 
into account the right of employers to maintain order and 
to use their premises.  See 
NLRB v. Thor Power Tool 
Co.
, 351 F.2d 584 (7th Cir. 1965), enfg. 148 NLRB 1379 
 NYNEX CORP. 661(1964).  Thus, activity is protected if carried out in a 
manner that is abusive or unjustifiably disruptive of an 
employer™s operations.  See, e.g., 
Carolina Freight Car-
riers, 295 NLRB 1080 (1989) (manner in which em-
ployee sought to communicate work protest message to 

other coworkersŠtaking over the hospitalwide computer 
systemŠwas unprotected); 
Washington Adventist Hospi-
tal
, 291 NLRB 95, 95 fn. 1 and 102Œ103 (1988) (finding 
that employee lost the prot
ection of the Act where he 
took over hospitalwide computer system to communicate 
otherwise protected message to 
coworkers).  That is what 
happened in this case. 
In sum, we find that the manner in which Sapienza and 
the union representatives acted on June 14 was unpro-
tected and that the Respondent
 lawfully reacted to this unprotected misconduct, not to any grievance that the 
representatives may have been
 attempting to present.  
These union representatives entered the working area of 
the Center during the nurses™ working time, loudly con-
fronted nurse case managers at
 their cubicles, refused to meet with McDonnell-Foley in a conference room in a 
public area, and wandered the work areas of the Center 
recording the nurses™ names and cubicle locations.  The 
union contingent™s actions caused McDonnell-Foley to 
direct her staff to stop working, resulting in a 2-hour ces-
sation of the Center™s operations.
5  McDonnell-Foley 
attempted to restore order by demanding that Sapienza 
and his group leave the Center.  However, Sapienza, in a 
ﬁvery aggressive, loud, and boisterousﬂ manner (as the 
judge found), persistently refused McDonnell-Foley™s 

demands, notwithstanding her warnings that the union 
group was trespassing and that employee-members of the 
group could be subject to discipline if they did not leave 
the premises.  Considering the totality of these circum-
stances, but with particular emphasis on the disruption of 
the nurses™ work and the union contingent™s persistent 
refusal to leave the Center at McDonnell-Foley™s re-
peated request, we find that the Respondent did not vio-

late Section 8(a)(1) when it summoned the police to as-
                                                          
                                                           
5 The judge found no evidence that the Union™s occupation of the 
Center prevented the nurses from doing their work, suggesting that 
McDonnell-Foley was independently re
sponsible for the disruption of 
the Center™s operations.  We disagree.  The nurses™ work consisted of 
receiving confidential medical inform
ation from employees, discussing 
the information with the employees, typing the information onto com-
puter screens, and then e-mailing 
the information to the employees™ 
supervisors.  In these circumstances, we find that was reasonably fore-
seeable that the Union™s presence 
in the nurses™ working area would cause McDonnell-Foley to direct the 
nurses to cease working to protect the confidentiality of the employees
™ medical information.  Signifi-
cantly, McDonnell-Foley, prior to di
recting the nurses to cease work-ing, offered to meet with the uni
on representatives in a conference 
room outside the nurses™ working ar
ea, but, as described above, Sapi-
enza refused this offer.     
sist it in restoring order at the Center, suspended the 12 
employees involved in the July 14 incident, and sued the 
Union and the union representatives for trespass.  See, 
e.g., Loehmann™s Plaza
, 316 NLRB 109, 114 (1995) 
(employer™s pursuit of lawsuit to enjoin union picketing 
on employer™s premises was not unlawful where picket-
ing was unprotected).
6V.  THE RESPONDENT DID NOT UNLAWFULLY REFUSE THE UNION™S DEMANDS We also find, contrary to the judge, that the Respon-
dent did not violate Section 8(a)(5) and (1) by refusing 
on July 14 to immediately accep
t the Union™s grievances or take appointments to discuss the grievances.  To be-
gin, the Respondent did not refuse altogether to accept 
the Union™s grievances or to discuss matters concerning 
the Center.  As the Respondent points out, McDonnell-
Foley provided Sapienza with the name and telephone 
number of another company representative with whom 
the Union could make an appointment.  Sapienza more-
over conceded that after July 14 he filed the grievances 
with the employees™ immediate supervisors, as he had 
done in the past with some 100Œ150 other grievances 
related to the Center.  Thus, the question really is limited 
to whether, in the face of th
e Union™s actions on July 14, McDonnell-Foley™s failure to immediately accede to Sa-
pienza™s demands constituted an unlawful refusal to bar-
gain in violation of Section 8(a)(5).  We find that it did 
not.  See 
Santa Clara Lemon Assn.
, 116 NLRB 44, 44Œ
45, 63Œ65 (1956) (employer™s refusal to immediately 

discuss a discharge with an employee-steward who had 
left her workstation without permission, and who refused 
repeated orders to return 
to work, was not an unlawful 
refusal to bargain; by requiring bargaining at reasonable 

places and times, ﬁCongress did 
not . . . require that em-
ployers meet at any time, at
 the whim or caprice of any 
representative of the employeesﬂ).
7 6 Member Liebman observes that the result here is also consistent 
with cases such as Cambro Mfg. Co., 312 NLRB 634, 636 (1993); 
Postal Service
, 282 NLRB 686, 694 (1987); and 
Volt  Information Sciences, 
274 NLRB 308 fn. 6 (1985), in which employees engaged in 
otherwise protected activity were held 
to have lost the protection of the 
Act based on their abusive or unjustifiably disruptive behavior.  While 
the Union™s attempt here to meet a
nd arrange grievance meetings with 
the staff director may have been 
protected conduct, the union represen-
tatives lost that protection 
by their subsequent conduct. 
7 The Respondent also asserts that it was privileged to refuse to ac-
cept the Union™s grievances on July 14 because the Union, by attempt-
ing to file the grievances with McDonnell-Foley, was either ignoring or 

trying to unilaterally alter the contractual grievance procedure.  The 
General Counsel maintains that the grievance procedure may reasona-
bly be interpreted to permit the filing 
of grievances at the Center.  We 
find it unnecessary to decide these i
ssues and, accordingly, express no 
view on the parties™ respective contentions.        
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 662VI.  THE RESPONDENT DID NOT UNLAWFULLY CANCEL THE UNION™S ACCESS CARDS The judge found that the Respondent violated Section 
8(a)(5) and (1) by unilaterally canceling Union Represen-
tatives Shannon and DeBiase™s magnetic cards for gain-
ing access to the workplace.  Specifically, the judge 
found that the breach of past practice in this regard was a ﬁmaterial, substantial, and significantﬂ change.  We dis-
agree. Prior to July 14, union representatives enjoyed virtu-
ally unlimited access to Respondent™s facility.  After the 

July 14 disruption of the ABC, however, the Respondent 
beefed up security at the facility, canceling the magnetic 
cards held by any person who did not have regular busi-
ness there at least once a week.  As a result of the cancel-
lation, union representatives, among others who visited 
the facility less regularly than once a week, were re-
quired to stop and present identification in order to gain 
access. In Peerless Food Products
, 236 NLRB 161 (1978), the 
employer narrowed its practice of allowing general ac-

cess to one confining to the production areas of the plant 
to persons whose presence was necessary and required, 
and excluding all others.  Finding the change to be de 

minimis, the Board noted that 
 not every unilateral change in work, or in this case ac-

cess, rules constitutes a breach
 of the bargaining obliga-tion.  The change unilaterally imposed must, initially, 
amount to ﬁa material, substantial, and a significantﬂ 
one.  Rust Craft Broadcasting of New York, Inc.
, 225 NLRB 327 (1976) [footnote omitted], and we do not 
believe the access limitations imposed here amount to 

that. 
 The Respondent™s new security procedures did not 
limit the Union™s movement within its facility or result in 
the Union™s being denied access to any unit employees at 
the workplace.8  Union representatives were not required 
to obtain the Respondent™s permission in order to enter 
the facility and could borrow access cards from man-
agement or rank-and-file empl
oyees situated at the front desk.  Under these circumstances, as in 
Peerless Food 
Products
, supra, the Respondent™s access restrictions 
were not material, substantial, and significant.
9  Accord-                                                          
                                                                                             
8 Although Union Business Agent Joseph DeBiase testified that in November 1997 he met with unit employee Mary Hussey after she was 
directed to meet with him outside the work area, the judge noted that 
the record is not clear as to why th
is happened.  DeBiase also testified 
that since the summer of 1997 he was given an access card each other 
time he visited union members at the facility. 
9 Frontier Hotel & Casino
, 323 NLRB 815, 817Œ818 (1997), relied 
on by the judge, is distinguishable.  In that case, the employer directed 
ingly, the Respondent did not violate Section 8(a)(5) of 
the Act, and we shall dismiss this complaint allegation. 
ORDER The complaint is dismissed. 
 MEMBER COWEN, concurring. 
I join my colleagues in the dismissal of the complaint.  
I write separately to express the additional reasons why 
certain allegations of the complaint lack merit. 
I agree that the Respondent was privileged to take ac-
tion against the union repres
entatives because of the manner in which they behaved in presenting their griev-
ances. Fundamentally, however, in finding that their 
conduct was unprotected, there is no doubt that they had 
no right to be on the Respondent™s property in the first 
place.  In general, employees
 do not have an unfettered right to engage in concerted activity in any locus they 
choose.  The law requires a balance between the right of 
the offsite off duty employees to engage in concerted 
activity and the employer™s property right to exclude 
them from interior areas of its facilities. See 
Hudgens v. NLRB, 424 U.S. 507, 522 (1976) (accommodation be-
tween employees™ Section 7 rights and employers™ prop-
erty rights must be obtained ﬁwith as little destruction of 
one as is consistent with the maintenance of the otherﬂ).
1  Even onsite employees, for example, do not have the 
right to engage in such activity on worktime or in work 
areas.  See generally Republic Aviation Corp. v. NLRB
, 324 U.S. 793 (1945). In a general sense, any employee engaged in activity 
on the employer™s property which is objectionable to the 
employer could be deemed a trespasser.
2  Even onsite 
 security guards to require union representatives to acknowledge in 
writing familiarity with the union-
access provisions of the expired 
contract as a condition to entering the facility.  In rejecting the em-
ployer™s argument that the restriction was de minimis, the Board noted 

that ﬁthe [r]espondent™s new restri
ction was specifically aimed at union 
representatives and it actually resu
lted in denying employee access to 
the representatives on the day the restriction was imposed.ﬂ  Id. at 818.  
Here, the new procedures were general restrictions that applied to any-
one who conducted business at the facility on a less frequent basis than 
once a week.  Furthermore, there is
 no evidence that they resulted in 
union representatives being denied access to any unit employees. 
1 See also Hillhaven Highland House, 336 NLRB 646 (2001) (bal-
ancing rights of offsite off duty employee with the respondent™s private 
property rights to exterior areas of its facilities); Peck, Inc., 226 NLRB 
1174, 1175 (1976) (workers who occ
upied employee lunchroom after 
shift ended engaged in illegal trespass). 2 Hillhaven Highland House, 
supra at 649.  (ﬁBroadly viewed, of 
course, any employee engaged in activity to which the employer ob-
jects on its property, might be deemed a trespasser, not an invitee: the 
employer arguably is free to define the terms of its invitation to em-
ployees.ﬂ).  In 
Hillhaven, the Board held that offsite employees have a 
Sec. 7 right of access to their employer™s facilities for the purpose of 
organizing, although the access in that
 case was limited to an outside 
nonwork area. 
 NYNEX CORP. 663employees may be considered trespassers if they seek 
access to the employer™s prope
rty when they have not 
been invited on to the prope
rty, e.g., when they are 
offduty.
3  In those cases where offsite or off duty em-
ployees have been allowed access to the employer™s 
property, the access has been limited to outside, nonwork 
areas such as a parking lot.4  They have not been allowed 
to enter en masse into an 
active area.  In weighing an employer™s reasons for deny
ing access to offsite employ-
ees, the Board takes into account the employer™s ﬁpre-
dictably heightened property concerns.ﬂ  The Board has 
acknowledged that an influx of offsite employees might 
raise security problems or other difficulties that ﬁmight 
well justify an employer™s restriction (or even prohibi-
tion) of such access.ﬂ5Here, the Respondent operates two separate offices on 
the third floor of a building, the Absence Benefit Center 

(ABC or the Center) and the Benefit Delivery Center.  
Only the employees in the 
Benefit Delivery Center are represented by the Union.  Entrance to both offices is 

through a door controlled by an
 electronic access device.  
The ABC employees and the Benefit Delivery Center 
employees have access to the secure work area by use of 
a magnetic card. 
On July 14, Robert Shannon, the union business agent 
who served the employees in
 the Benefit Delivery Cen-
ter, used his magnetic access card to allow all 13 union 
members, including himself, to enter the secure area.  
Not one of the 13 union members who entered the secure 
area worked in the building.  One of the 13 was not even 
employed by the Respondent.  Thus, all of the union 
members were either offsite workers or nonemployees.  
The nonemployee had no right at all to be on the Re-
spondent™s property, as there were clearly an alternative 
ways available to present the grievances.
6  Assuming 
arguendo that the offsite employees had some right to 
enter the ABC offices initially,
7 once they engaged in 
                                                          
                                                           
3 Id. 
4 See, e.g., New York New York Hotel & Casino
, 334 NLRB 772 
(2001) (off duty employees of restau
rant operating on the respondent™s 
premises were entitled to handbill 
in nonwork areas, absent evidence 
that their handbilling would interfer
e with production or discipline); Tri-County Medical Center
, 222 NLRB 1089, 1089 (1976) (except 
when justified by business reasons, a rule which denies off duty em-
ployees entry to parking lots, gate
s, and other outside nonworking areas 
is invalid).  In Tri-County Medical
, the Board also established clear criteria for adopting a rule regarding off-duty employee access to the 

employer™s property, providing that 
an employer may restrict access to 
the interior of the workplace or other working areas. 
5 Id. 
6 See Lechmere, Inc. v. NLRB, 502 U.S. 527 (1992) (nonemployees 
have no right of access to an empl
oyer™s property unless there is no 
reasonable alternative available to exercise the relevant Sec. 7 rights). 7 See fn. 9, supra. 
objectively disruptive behavior, and the Respondent, 
through Staff Manager Marie McDonnell-Foley, ordered 
them to leave, any license 
the offsite employees might 
have had to be on the premises was revoked.  At that 
point, they had no right of access to the Respondent™s 
facility.  Their remaining in a work area after having 

been asked to leave is not protected by Section 7.  There-
fore, the suspension of the 12 employees was not unlaw-
ful.8With respect to the 8(a)(5) allegation that the Respon-
dent refused to accept the Union™s grievances note that 
the Union and the Respondent were parties to a collec-
tive-bargaining agreement which provided a grievance 
and arbitration procedure.  The first step of the grievance 
procedure, described in article 13 of the agreement, re-
quires that grievances be presented  
 to the immediate supervisor or a higher ranking super-

visor in the department having authority in the matter 
and the appropriate representative of the Union.  The 
grievance shall be reviewed at a meeting of not more 
than three (3) Union representatives and not more than 
three (3) representatives of management one of whom 
shall be the immediate supervisor or a higher ranking 

supervisor in the department having authority in the 
matter. 
 Although the Union had historically presented griev-
ances to a grievant™s immediate supervisor, it interpreted 
the language of article 13, which allows for presentation 
of a grievance to ﬁa higher ranking supervisor in the de-
partment having authority in the matterﬂ to mean that the 
Union could go to another department with its grievance.  
The Union read ﬁhaving authority in the matterﬂ to mod-
ify ﬁdepartment,ﬂ and concluded that it could take its 
grievances to the ABC as ﬁthe department having author-
ity in the matter.ﬂ  The Respondent, on the other hand, 
interpreted ﬁhaving authority in the matterﬂ to modify 
ﬁsupervisorﬂ and therefore understood that the Union 
could go only to another higher ranking supervisor in the 
grievant™s department.  Although the judge acknowl-
edged the Union™s reading of
 the agreement to be a 
ﬁnovelﬂ interpretation, he ne
vertheless concluded that the 
Union™s act of demanding to schedule grievances at the 
ABC was protected, and that 
the ABC™s refusal to accept those grievances violated the Act. 
I agree with my colleagues that the Union had no right 
to dictate the time and place of its presentation; it like-
wise had no right to choose the representative of the Re-
 8 See, e.g., Loehmann™s Plaza
, 316 NLRB 109, 114 (1995) (
Loeh-mann™s Plaza II
) (employer™s pursuit of lawsuit against union for pick-
eting on employer™s premises was not unlawful where picketing was 
found to be unprotected activity). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 664spondent in the grievance procedure.
9  Neither did the 
Union have the right to unilaterally determine that article 
13 gave it the right to present grievances to ﬁthe depart-
ment having authority over the matterﬂ or that the ABC 
was the authoritative department.  The Union had no 
authority to force the Respondent to allow the ABC to 
process first-step grievances.  If the Respondent con-

cluded that the collective-ba
rgaining agreement did not 
allow for the processing of grievances by the ABC, and 
therefore caused the ABC to refuse the Union™s griev-
ances, then the Union™s remedy
 was to arbitrate to de-
termine the meaning of article
 13 of the agreement.  In 
that forum the Union could voice its dissatisfaction with 
the Respondent™s handling of grievances related to the 
ABC.  The Respondent was under no obligation to accept 
grievances at the ABC pending such an arbitration.  
Therefore, I find, for the a
dditional reason to that ex-
pressed by my colleagues, that the Respondent did not 
violate the Act by the ABC™s refusal to accept the griev-
ances. Finally, I note that, with respect to the Respondent™s 
State court lawsuit for trespass, my colleagues correctly 
observe that this conduct cannot violate the Act inas-
much as the Union™s activity at which the lawsuit was 
directed was itself unprotected.  However, even if that 
finding were to the contrary, there is still no violation.  
Under Board law,
10 an employer violates the Act only if 
it does not stay a preempted State court lawsuit within 7 
days of the General Counsel™s issuance of complaint.  
Here, the General Counsel issued complaint on August 
14, 1998.  Although the record is silent regarding the 
exact date of the Respondent™s motion to stay the State 
court proceeding, the Respondent™s counsel, in a letter 
dated September 3, 1998, confirmed that the lawsuit had 
been stayed.  Moreover, it is not argued, nor did the 
judge find, that the Respondent continued the lawsuit 
after the filing of the complaint by the General Counsel.  
Accordingly, for this additional reason, the allegation 
that the lawsuit violated Section 8(a)(1) lacks merit. 
                                                            
                                                           
9 See New Jersey Bell Telephone Co.
, 308 NLRB 277 (1992) (a fun-
damental entitlement of the collectiv
e-bargaining process is that both labor and management ha
ve ﬁthe right to select representatives of 
[their] choosing for participation in
 the various phases of a complex 
collective-bargaining relationship and, absent extreme reason to the 
contrary, to be free of interference in the process from the opposite 
partyﬂ). 
10 For purposes of this discussion, I find it unnecessary to pass on 
whether the precedent on which this finding is based, 
Loehmann™s 
Plaza
, 305 NLRB 663, 671 (1991) (
Loehmann™s Plaza
 I), was cor-
rectly decided. MEMBER LIEBMAN, dissenting in part. 
Unlike my colleagues, I would affirm the judge™s find-
ing that the Respondent violated Section 8(a)(5) and (1) 
of the Act by unilaterally canceling Union Representa-
tives Robert Shannon™s and Joseph DeBiase™s magnetic 
access cards to the Harrison facility.   Those cards gave the two representatives effectively 
unrestricted access: they could enter the facility at will, without advance notice to the Respondent.  There is 
surely a significant distinction between this freedom and 
the restrictions then imposed by the Respondent, which 
required Shannon and DeBiase 
to request an access card upon each visit and also required them to identify the 

unit employee being visited.  In effect, the Respondent™s 
new policy forced the Union to identify those employees 
involved  in union  activities or 
 those  seeking assistance   
from the Union with workplace 
issues.  This aspect of 
the Respondent™s policy nece
ssarily impacted the unit 
employees™ ability to meet with or submit complaints to 
the Union in confidence at the workplace.
1  In my view, 
this was a material and substantial change affecting the 
entire unit.  Accordingly, I would affirm the judge™s find-
ing. 
 Darryl Hale, Esq. 
and Lindsey E. Kendellen, Esq. for the Gen-eral Counsel. Michael Hertzberg, Esq., of New York, New York, for the 
Respondent. Thomas M. Murray, Esq. (Spi
vak, Lipton, Watanabe, Spivak & 
Moss LLP), 
of New York, New York, for the Charging 
Party.
 DECISION STATEMENT OF THE CASE ELEANOR MACDONALD, Administrative Law Judge.  This 
case was tried in New York, NY 
on five days between January 
27 and February 23, 1999.  The Co
mplaint alleges that the Re-spondent, in violation of Section 8(a) (1), (3) and (5) of the Act, 
caused the police to detain Union representatives, filed a law-
suit for trespass against the Union, suspended employees, re-
fused to meet with the Union re
garding certain grievances and 
changed the terms and conditions of access by Union represen-
tatives to the Respondent™s facility in Harrison, New York.  
The Respondent denies that it has violated the Act.   On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed  1 I recognize that the Union may have had regular meetings, at which 
members would have been able to meet with union representatives 
away from the Respondent™s watch.  Unit employees who were not 
members of the Union, and as a result were likely not permitted to 
attend such meetings, would not have had the same opportunity.    
 NYNEX CORP. 665by the General Counsel, the Union and the Respondent, I make 
the following1FINDINGS OF FACT I.  JURISDICTION
 The parties agree that the Respondent, a domestic corpora-
tion with an office at 1095 Avenue of the Americas in New 
York City and a facility located at 4 West Red Oak Lane, Har-
rison, New York, is engaged in providing telephone communi-cation and related services.  
Annually, the Respondent derives 
gross revenues in excess of $100,000 and receives at its New York facilities goods valued in excess of $50,000 directly from 
points outside the State of New York.  The Respondent is an 

employer engaged in commerce w
ithin the meaning of Section 
2(2), (6) and (7) of the Act.  Local 1105, Communications 

Workers of America, AFL-CIO, is a labor organization within 
the meaning of Section 2(5) of the Act.   II.  ALLEGED UNFAIR LABOR PRACTICES A.  Background The parties agree that the following employees constitute a 
unit appropriate for the purposes of collective bargaining within 
the meaning of Section 9(b) of the Act:  Those employees described in Ar
ticle 1, Section 2, Article 34 and Appendix A in the collective bargaining agreement be-

tween the Communications Workers of America, herein 
called CWA, and New York Telephone Company Commer-
cial, Public Communications, Sales and Headquarters De-
partment Downstate and the Telesector Resources Group, Inc., Downstate, effective by its terms December 4, 1989, as 
amended September 1, 1991 and April 3, 1994 through Au-
gust 8, 1998.    The parties agree that at all material times CWA has been the 
exclusive collective bargaining representative of the unit and 
that Local 1105, hereinafter the Union, has been the designated 
representative of CWA for purposes of contract administration, 
including but not limited to grievance processing. B.  The Absence Benefits Center and Its Operation In 1995 the Respondent established the Absence Benefits 
Center (the ABC) to deal with employee absences.  The ABC is 
a location which receives recorded messages from employees 
who will be absent on a workday due to illness or injury.  The 
Respondent™s employees, includi
ng the employees in the unit 
above represented by Local 1105, telephone a toll-free number 

to report an absence and to provide a return telephone number.  
The employees™ calls are returned by licensed nurses working 
at the ABC, also called nurse case managers, who seek details 
from the employees about the illness or injury and who deter-
mine whether the absence is ﬁjustifiedﬂ pursuant to the sick 
leave provisions of the contract.  The nurse case managers also 
send e-mail messages to the employees™ supervisors notifying 
                                                          
                                                           
1 The record is corrected so that at
 p. 463, L. 23 reads ﬁqualifications 
or trainingﬂ; at p. 512, LL. 19 and 20, the case name should read 
ﬁWright Line.
ﬂ them that the individual employees will be absent from work.
2  The information provided to th
e nurses by the employees is 
used to determine whether the 
employees will receive benefits 
under the collective bargaining agreement.   Before the Respondent established the ABC, the unit em-ployees™ immediate supervisors administered the pay treatment 
of workers who were absent or on disability.  Employees who 
were ill or injured called the field supervisor who would take 
the appropriate information and make sure that the employees 
were being paid properly under 
the contract.  Depending on an employee™s length of service, he was entitled to be paid from 
the first day or the third day of absence.  After the seventh day 
of absence, the personal physician
 would complete a form relat-
ing to the absence.   
The ABC is located on the third floor of a building in West-
chester County, NY.  The third floor also contains other offices 
of the Respondent, including the Benefits Delivery Center in 
which employees represented by 
Local 1105 work.  As one gets 
off the elevators on the third floor, a reception area is visible.  
There are also some conference rooms opening on the public 
hallway.  The space where work is performed by the Respon-
dent™s employees is accessible through a door controlled by an 
electronic access device.  Entrance is gained by bringing a 
magnetic access card into contact with the electronic device 
which then opens the door.  Throughout this case, the parties 
have referred to the area within the electronic access doors as the ﬁsecure area.ﬂ  All of the Respondent™s employees who 
work on the third floor have access to the secure area including 
the nurse case managers employed by the ABC was well as 
members of the Local 1105 bargaining unit, other employees 
and the managers who have offices at the site.  All of the Re-
spondent™s employees use the k
itchen and the lounge which are located within the so-called secure area. 
In July, 1997 about 30 nurse case managers were employed 
at the ABC.  They came to work at staggered times between 
7am and 9am.  None of the A
BC employees were represented 
by a Union.  Some of the nurse
 case managers were temporary 
employees of the Respondent and 
some were employees of an 
outside agency which had provided them to the ABC.  All of 

the nurse case managers were re
gistered nurses with the whole range of nursing experience including training in hospitals and 
work with patients and as case 
managers.  In addition, some 
had specialized training or experience in mental health.   
The physical location of the ABC consists of cubicles large 
enough to accommodate a desk and two or three standing indi-

viduals.  The cubicles are connected by narrow walkways to 
which they open on one side.  The walls of the cubicles do not 
reach the ceiling; a person standing in a cubicle can see over 
the walls into the surrounding area.   By 1997 the operation of the ABC had been a matter of dis-
pute between the Respondent and various locals of the CWA 
for some time.  Employees complained that the nurse case 
managers were rude and that they made arbitrary decisions 
about whether absences were justified and about how long em- 2 Medical information relating to employees is kept in filing cabinets 
at the ABC and if a nurse is working on a particular case the informa-
tion may be on the nurse™s desk. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 666ployees should be absent for a particular indisposition.  There 
were complaints that the nurses would often decide on the first 
day of an illness how long the employee should be absent and 
that they would inform the employ
ee that if he did not return in 
a certain number of days he would not be paid.  One grievance 
concerned an employee who suffered a miscarriage and 
claimed that a nurse case manage
r had made harassing calls to her in the hospital about the length of time required for her 
recovery.  Nurse case managers 
had the authority to inform 
employees that, based on the 
information on hand, the em-
ployee would not be ﬁjustifiedﬂ for an absence nor would he be 
justified for further extensions of the absence.  The record 
shows that the Union filed grievances on behalf of some em-
ployees who were not paid because their absences had not been 
justified by the nurse case managers.  However, the record also 
shows that actual control over the pay treatment of employee 
absences rested with an indivi
dual employee™s field supervisor.  
It is not clear on the record how the authority of the nurse case 
managers was coordinated with that of the field supervisors 
although is evident that the nurse case managers did play a role 
in determining whether an employee would be paid for an ab-
sence. 
The collective bargaining agreement provides in Article 13, 
Section 1:  Grievances shall be presented to the immediate supervisor or 
a higher ranking supervisor in 
the department having author-ity in the matter . . . . 
 The Union and its sister local unions complained that they 
could not resolve grievances about decisions made by the nurse 
case managers at the lower steps of the grievance procedure.  
Thus, when the Union presented 
grievances relating to actions taken by the ABC they were dealt with by the employee™s im-
mediate supervisor.  The Union complained that the first and 
second step grievance representatives of the Respondent in-
variably told the unions that they had no authority to deal with 

actions taken by the ABC.  When the grievance reached the 
third step, the management response was often that the ABC 
would not give management the information necessary to deal 
with the matter.  The resolution of grievances concerning the 

ABC took a long time and was fraught with frustration for the 
employees represented by the 
local unions.  ABC grievances took from three to nine months to resolve and most grievances 
about the ABC were denied by the Respondent.  Sometimes the 
union stewards and business agents who were directly respon-
sible for the earlier steps of the grievance procedure tried to talk 
to the nurse case managers at the ABC in order to resolve pay 
problems on behalf of the members.3  In May, 1997, the ABC 
nurses stopped returning these types of telephone calls from 
Union representatives.   In July, 1997 the Local 1105 executive board discussed the 
problems relating to ABC grievances.  The board discussed the language of the contractual grievance procedure and decided 
that instead of presenting the 
ABC-related grievances to the                                                           
                                                           
3 If the grievant recalled the name of the nurse case manager dealing 
with the particular absence the business representative might be able to 
speak to that nurse.   
employees™ immediate supervisor
s those grievances should be 
presented to the ABC ﬁsupervisor having authority in the mat-
terﬂ.  The Local 1105 executive boa
rd decided to present the grievances directly to the ABC 
and to request appointments to 
discuss the numerous pending grievances.  Because the over 
200 shop stewards were judged to be too large a crowd to send 
to the ABC, it was decided that the executive board itself 
should present the grievances and seek appointments to discuss 
them.   
I note that on October 21, 1998, Administrative Law Judge Wallace H. Nations issued his decision (JDŒ178Œ98), in a case 
involving the Respondent and Local 1112, CWA.  In that case, Judge Nations found that the Respondent had violated Section 8 
(a) (1) and (5) of the Act by failing and refusing to supply in a 
reasonable time information requested by Local 1112 which 
related to the operations of the ABC.  That case involved only 
Local 1112.  Local 1105, the Union herein, was not a party.
4   Marie McDonnell-Foley is the staff director of the Absence 
Benefits Center.  She has been employed by the Respondent in 
various capacities for over 21 year
s.  McDonnell-Foley testified 
about a weekend in mid-April 1997 when instead of the usual 
ten new cases called in to the ABC there were about 300 hun-
dred calls to the ABC.  By the close of business on Monday, 
there were about 1200 new cases.  McDonnell-Foley received 
telephone calls from some field supervisors saying that al-
though they had received electronic notification that an em-
ployee was going to be absent, the employee was in fact at 
work.  The Respondent investigated the large volume of calls 
and determined that they we
re made from a few telephone 
numbers including one number be
longing to another Local of the CWA.
5   C.  Events of July 14, 1997 1.  Testimony of the Ge
neral Counsel™s witnesses Paul Sapienza is a 20-year em
ployee of the Respondent.  As 
the executive vice president of Local 1105 he sits on the execu-
tive board of the Local, he processes third-step grievances and 
he keeps the records of grievance procedures.   Sapienza testified that on July 14, 1997, most of the mem-
bers of the executive board of Local 1105 and two staff assis-
tants arrived at the ABC location at about 8:15 a.m.
6  All the members of the Union group wore red golf shirts with an em-

broidered CWA Local 1150 logo.7  Sapienza was attired in 
dress jeans and sneakers.  The Union representatives took the 
elevator to the third floor.  There, Robert Shannon, a Local 
 4 The Administrative Law Judge™s Decision was not appealed to the 
National Labor Relations Board. 
5 There is no suggestion in the record that Local 1105, the Charging 
Party herein, played any part in pl
acing the large volume of calls to the 
ABC in mid-April.  Of course, some of those calls were genuine in that 
they reported actual absences due to illness and injury. 6 The group included, Paul Sapienza, Roberto Perez, Joanne Amico, 
Dexter Hendon, Keith Edwards, Denise Hawley, Frank Paxton, Robert 
Shannon, Nelson Zapata, Lillian Dinke
r, Joyce Augustus, Doreen Sed-
ley and Patty Egan.  Keith Edwards was not an employee of the Re-
spondent.   
7 Since 1989 CWA members have worn red on Thursdays and other 
days of significance as a demonstration of their solidarity. 
 NYNEX CORP. 6671105 business agent, used his access card to open the door to 
the secure area and the group entered the work area.  Sapienza 
testified that the group soon encountered two people.   Sapienza 
introduced himself and said that the executive board was there 
to file grievances.  He asked where nurse Carol Singer was 
because she was the subject of the first grievance they intended 
to present.  After being directed to Singer, the group proceeded 
to her cubicle.  Once there, Sapienza greeted Singer, identified 
himself and asked her to direct them to her supervisor so that he could file a grievance.8  Singer gestured in a direction and said 
that she did not know if her supervisor was in yet because most 
people did not arrive until 9 a.m.   
McDonnell-Foley then approached the group and asked what 
they were doing.  Sapienza introduced himself and the others 
and told her that they were th
ere to request appointments to discuss grievances relating to the ABC.  McDonnell-Foley said 
that if they followed her she would talk to them and she mo-
tioned them outside the magnetic access door.  Sapienza saw a 
hallway with a number of elevators and he told McDonnell-
Foley that that was not an appropriate place to meet.  He asked 
if they could meet in a lounge 
near the door inside the secure area.  Sapienza had used the lounge in the past when he met 
with Local 1105 members who worked on the third floor.  
McDonnell-Foley asked to be ex
cused for a moment and Sapi-enza replied that the group would wait for her return.   When she did not return after ten minutes, the Union representatives 
went looking for her.  As they walked down the hallway, they 
met two people and asked for McDonnell-Foley™s office and 
continued down the hallway.  Shannon copied the names ap-
pearing outside the cubicles for future reference in grievance processing.  Again the group was approached by two people 
who told them not to go into the cubicles and not to look at any 
information in the cubicles.  Sapienza responded that they had 
not entered into any cubicles but that they wanted to find Foley.  

The people led Sapienza toward McDonnell-Foley™s office.  At 
some point a woman asked the na
mes of the Union representa-tives and Sapienza directed those in his group to give her their 
names. McDonnell-Foley then appeared walking toward Sapienza.  
In response to his request that 
she give him an appointment to discuss grievances, she said that
 she had no intention of making 
an appointment and she said, ﬁI™m going to have to ask you to 
leave.ﬂ  Sapienza replied, ﬁYou ma
y ask but my intention is not 
to leave until you give us the appointment.ﬂ  McDonnell-Foley 

repeated her request that they leave and Sapienza repeated his 
determination not to leave until he had been given an appoint-
ment.  McDonnell-Foley, who was accompanied by a man, told 
Sapienza that the Union was trespassing.  Sapienza replied that 
they were not trespassing, that they had a right to be there and 
that they had members at the site.  He said that they were there 
to present grievances and that they had a right to do that.  Sapi-
enza said, ﬁIf you think we™re trespassing you can call the po-
lice or throw us out if that™s what you want to do but we have 
every right to be here.ﬂ  The man with McDonnell-Foley said 
that he would like to throw them out.  Sapienza told him to be 
                                                          
                                                           
8 Sapienza also told Singer that she had been the subject of a griev-
ance. careful.  Finally, McDonnell-Foley told Sapienza that if the 
Union group returned to the lounge she would talk about giving 
him appointments to 
discuss grievances.  When the group re-turned to the lounge, McDonnell-Foley repeated that they were 
trespassing and had to leave.  Sapienza told her to check with 
the Respondent™s labor relations staff.   McDonnell-Foley left and afte
r about 10 minutes two police 
officers came to the lounge.  They informed Sapienza that 
NYNEX had called them because the Union was trespassing.  
Sapienza identified himself and the group.  He told the officers 
that they were there to present grievances.  While one officer 
went to speak to management, Sapienza told the other one that the group had every right to be there and that he would be glad 
to get the union attorneys to explain the position to the police.  
The police officer said that Sapienza had to stay where he was 
and could not leave.  When the other officer returned from 
speaking to management, he informed Sapienza that the com-
pany claimed that the group wa
s trespassing.  Shannon then told the police that he had universal access to the Respondent™s 
facilities and he demonstrated his card to the police.  The offi-
cers said that they would call thei
r supervisor and they told the 
Union representatives to wait in the lounge.  Fifteen minutes 

later, Lieutenant Kamensky a
rrived.  Sapienza and Kamensky 
spoke about the universal access card and about the Respon-dent™s claim that the Union was trespassing.  Sapienza tele-
phoned John Hann, the member of
 the Respondent™s staff re-sponsible for dealing with Local 1105, but Hann would not 

speak to him.  Sapienza again asked McDonnell-Foley to give 
him a grievance appointment but 
she refused.  Sapienza and his group then decided to leave.  Kamensky told them that they had 
to stay in the lounge because the Respondent™s security depart-
ment was on its way to investigate how the Union representa-
tives had gained access to the facility.  After 1/2-hour, Sapienza 
telephoned a Union attorney about the situation.  Pursuant to 
his instructions Sapienza inform
ed Kamensky that unless the 
group members were going to be arrested they wanted to leave.  
The Union group left the facility at about 10:15 a.m.   
Sapienza testified that while the Union was walking around 
the third floor area he saw only a few people at work.  Of the 

22 cubicles he saw, most were unoccupied.  Sapienza stated 
that his group did not disrupt the work of the nurse case man-
agers.  Union people did not chant or yell, they did not enter 
cubicles and they did not touch any medical files.
9  Sapienza denied that McDonnell-Foley ever said that the Un-
ion representatives would be subject to disciplinary action by 
the Respondent if they did not leave the facility.  In the event, 
Sapienza and all the other Union representatives were sus-
pended for two days.  On July 
18, 1997, he received a summons 
in a trespass action filed by the Respondent.  Sapienza stated 

that the Local 1105 membership did not ratify the actions of the 
executive board in coming to the ABC. 
On cross-examination Sapienza acknowledged that he had 
never before submitted a grievance to a manager at the ABC.  
Management of the ABC was not used to dealing with the Un-
ion or handling grievances.  Sapienza stated that all of the 
 9 Sapienza denied that the group 
sang the song ﬁOld MacDonald Had 
a Farm.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 668members of the Local 1105 executive board present on July 14 
were prepared to present vari
ous grievances relating to the 
ABC.  He acknowledged that he
 could have obtained McDon-nell-Foley™s telephone number and 
contacted her before July 
14.  However, the purpose of having the executive board arrive 
at the ABC unannounced was to emphasize the issues and to 
demonstrate that the Union was serious about obtaining griev-ance appointments.   Sapienza testified that in April 1997 a group of seven Local 
1105 executive board members and staff went to the Respon-
dent™s facility on White Plains Road in the Bronx.  Both repre-
sented and non-represented employees work at that location.
10  The Union had received complaints from a number of employ-
ees about a supervisor™s memo that was perceived to be offen-
sive.  The Union group entered the White Plains facility and 
asked to speak to the offending 
supervisor.  That supervisor was not present, but other supervisors asked the group to leave.  

The union people said that they wanted to speak to the manager 
and file grievances.  When the manager did not appear, the 
Union asked the employees to stand up and to continue work-
ing standing up.  Then the manager appeared and met with the 
Union in a conference room.  After the matter had been dealt 
with, the Union told the employees
 to sit down.  According to Sapienza the Respondent did not discipline any of the Union 

group as a result of the April 1997 visit to the White Plains 
Road facility, it did not call the police and it did not file a law-
suit.   Sapienza testified that the collective bargaining agreement 
does not deal with access to the workplace by union representa-
tives.  The practice maintained between the Respondent and the 
Union has been one of ﬁopen access.ﬂ  Sapienza stated that 
when he goes to one of the Respondent™s locations where the entrance is protected by a guard he identifies himself and is 
given free access to the building.  If the guard has been re-
placed by an automated system then he uses the magnetic ac-
cess card supplied to him by the Respondent to enter the facil-

ity.  According to Sapienza all of the union officials have mag-
netic access cards supplied by the company.  Sapienza has 
never had to request management™s permission to obtain access 
to the workplace.  Sapienza testified that during an adjournment 
of the instant hearing he had used his access card to gain access 
to the Respondent™s facilities in Staten Island, Brooklyn and 
Manhattan.   Sapienza™s testimony about the events of July 14 was cor-
roborated by other members of the union group who were pre-
sent that day.  Both Joyce Augustus and Doreen Sedley de-
scribed the events much as Sapienza had related them, albeit 
with minor variations.  Both Augustus and Sedley were pre-
pared to file grievances on July 14 concerning various actions 
taken by certain of the nurse case managers.  Sedley testified 
that when the two police officers 
appeared at the facility they 
told the union group that they were being kept on the premises 

until corporate security arrived.  
In addition, the lieutenant told the Union representatives that they were accused of trespass 
                                                          
                                                           
10 There are about 100 members of 
the unit in the facility and the 
managers commonly deal with on-site
 Union stewards and other Union 
agents. and until the matter was straightened out they would have to 

stay where they were.  Sedley testified that when McDonnell-
Foley was talking to Sapienza a
bout whether she would discuss grievances with him she mentioned something about trespass-
ing and disciplinary action, but Sedley could not recall exactly 
what McDonnell-Foley had said.   
The record shows that on July 14, 1997, there were no signs 
posted at the West Red Oak Lane facility limiting access to the 
secure area of the third floor.   
Robert Shannon is a Local 1105 business agent and a mem-
ber of the executive board.  Shannon testified that as a matter of 
practice he has access to the 
Respondent™s facilities without asking permission of management.  When Shannon became a 
business agent in 1991 he represented the then 80 unit members 
who worked in the Benefits Delivery System located at the 
West Red Oak Lane facility.
11  Shannon introduced himself to Robert Leonard, the division manager at the facility, and said 
that he needed access to the members.  Leonard gave Shannon 
a magnetic access card for the third floor.  Shannon has never 
had to check with management before visiting the facility.  
After the ABC was established on the third floor Shannon con-
tinued to visit the facility and he checked on the working condi-
tions of his membership.  Although the ABC personnel were now working in the same secure area with the Benefits Deliv-
ery System union members Shannon 
was not restricted in his movements on the third floor.  He conducted meetings for the 
members in the lounge and he visited the area with other Union 
officials.   
Shannon recalled that on July 14, 1997, the Union group ar-
rived at the facility at 8:15 a.m.  He saw a couple of nurses 
having coffee and talking and he asked them who was in charge 
of the ABC.  The nurses said that McDonnell-Foley was in 
charge but that they did not know where she was.  The group 
walked down the hall looking for Foley.  They took down some 
of the nurses™ names if they sa
w them posted outside the indi-vidual cubicles.  About 15 or 20 minutes after the group entered 
the facility, Foley walked over to them.  Sapienza introduced 
himself and said that he was there to make a grievance ap-
pointment.  Shannon had a list of grievances that he wanted to 
file.  McDonnell-Foley told the group to wait in the lounge 
while she went to get her calendar.  When she failed to return 
after about 20 minutes, the union agents went looking for her.  
Shannon testified that McDonnell-Foley was in the hall with 
another female manage
r and two male managers.  She asked the union group to leave.  When Sapienza said that they were there 
to set up grievance appointment
s, McDonnell-Foley directed 
them back to the lounge.  Shannon stated that two police offi-
cers arrived and that McDonnell-Foley told them that the Union 
was trespassing and that she wanted them removed.  The union representatives told the police that they were company employ-
ees and union members and they showed their ID cards.  One of 
the officers left to summon the lieutenant.  The other officer 
stood in the door and told the group that they were not permit-
ted to leave until the matter was straightened out.  After about 
20 minutes the lieutenant arrived and conferred with Sapienza 
 11 In 1996 the department was moved to Florida and now there are 
only five unit members remaining at the facility. 
 NYNEX CORP. 669and McDonnell-Foley.  Shannon denied that the Union repre-
sentatives chanted, sang songs, spoke very loud or entered the 
nurses™ cubicles.  He denied that the work of any nurse was 

disrupted, pointing out that for most of the time between 8:15 and 9:45 that he was at the facility the Union contingent  re-
mained in the lounge.12  He did not hear McDonnell-Foley 
threaten disciplinary action if the group did not leave the prem-

ises.   
Shannon testified that on July 14 he saw a total of 15 to 20 
people who were not members of the bargaining unit at the 
facility.  Some were walking around 
and some were in cubicles.   
2.  Testimony of the Respondent™s witnesses 
McDonnell-Foley testified that 
on July 14, 1997, she arrived 
at work between 7:30 and 8am.  There were some nurses work-

ing when she arrived and by 8:30 at least one-half of the nurse 
case managers were present.  According to McDonnell-Foley 
she heard a commotion in the hallway and walked toward it to 
see a ﬁsea of red with red T-shirts, about 15 people.ﬂ  The peo-
ple were standing near nurse case manager Carol Singer™s cubi-
cle.  McDonnell-Foley tried to squeeze between the people.  
There was a loud noise and everybody was speaking.  McDon-
nell-Foley identified herself by name and title and asked, ﬁCan 
I help you?ﬂ  In response, Paul Sapienza, the executive vice 
president of Local 1105, introduced himself and said that he 
was there to see nurse Singer and other nurses whom he identi-
fied by name.  McDonnell-Foley testified that Sapienza™s voice 
was loud as though he were maki
ng a statement to a group.  
She told Sapienza that if he came with her they could talk.  

When pressed on direct examination to recount more of the 
initial conversation with Sapienza,
 McDonnell-Foley stated that 
she could not recall what Sapien
za said.  She thought he wanted to see specific nurses and he may 
have said that he wanted to 
file grievances.  She testified that she was scared because she is 

not big and she was surrounded by
 15 people who were mostly 
big men.   McDonnell-Foley stated that she tried to lead the group to a 
conference room but they ﬁwalked right by herﬂ so she sug-
gested that they go into the lounge.  After the group was in the 
lounge, McDonnell-Foley told them that she had to get a pen 
and paper and that she would be right back.  She returned to her office and called the labor relations staff of the Respondent.  
However she could not reach anyone.  Eventually, she left 
voice mail messages for several different managers.  As she left 
her office, she saw the union group in the corridor.  She put her 

hands out and said that the group could not walk around be-
cause there was confidential medical information in the area.  
But the group ignored her and kept walking.  McDonnell-Foley 
saw two account executives, Ruth Burns and Maureen Walsh, 
and told them, ﬁWe can™t let them walk around here.ﬂ  She 
testified that she did not ask the two women to take any action.   
Next, McDonnell-Foley went to the director™s office outside 
the secure area where the executive assistant had some mem-
bers of the Respondent™s labor relations staff on the telephone.  
                                                          
                                                           
12 Shannon left the lounge to use the lavatory and he then waited 
downstairs until the entire Union group left the facility. 
McDonnell-Foley spoke to a few of these people, perhaps in-
cluding John Hann.   Next, McDonnell-Foley returned 
to the ABC with John Sias, 
an executive not involved with the ABC.  She testified she 
asked Sias to accompany her because she is a woman and there 
were men there and ﬁI was just scared.ﬂ  McDonnell-Foley and 
Sias encountered some union representatives in the hallways 
between the cubicles.  One of them was writing on a pad of 
paper.  McDonnell-Foley told the Union agents that they were 
trespassing and that they had to leave.  Sias also told the Union 
people to leave.  Union representative Robert Shannon asked 
Sias whether he was threatening him and Sias replied that the 
representatives should leave.  McDonnell-Foley did not recall 
anything else that was said as pa
rt of this exchange but she did recall that Shannon was ﬁvery contentious.ﬂ   
McDonnell-Foley and the Union agents went back to the 
lounge and she repeated that the Union was trespassing, that the 

representatives would be subject to discipline if they did not 
leave and that she would call the police if the Union did not 
depart.  Sapienza said that he wanted to file grievances with 
McDonnell-Foley but she replied that he would have to go 
through the labor relations sta
ff.  McDonnell-Foley testified 
that ﬁtheyﬂ told her to call the police, but she could not recall 

who had actually said that.  She stated that she did not want to 
call the police but eventually she instructed Ruth Burns to 
summon them.   While McDonnell-Foley and the union group were in the 
lounge one of the group asked he
r for her name and telephone number.  She replied that he
r name was Marie McDonnell.  
Then someone called her phone a
nd heard her full name on her voice mail.  McDonnell recalled that ﬁthey started laughing and 
singing the song ‚Old MacDonald had a Farm.™ﬂ Soon after this exchange two police officers arrived.  
McDonnell-Foley informed the officers that she wanted the 
Union representatives to leave. 
 She testified that she did not 
ask the police to detain the Union group.  One of the officers 
told McDonnell-Foley that he had to call his lieutenant.  Then 
he informed her that he could not make the Union leave unless 
she pressed charges.  McDonnell-Foley replied that she did not 
want to press charges.   Eventually, the Union group left. 
According to McDonnell-Foley, the nurse case managers did 
not do any work on July 14.  While the Union was there she 

took them away from their work a
nd instructed them to sit in the conference room.  Then, she met with them to calm her 
down.  She believed they needed calming down because they 
had never experienced this type of
 event before.  She added that 
the nurses spent the afternoon speaking to three psychiatric 
nurses.  McDonnell-Foley stated 
that the nurses asked that a security guard be seated outside the elevators.  Although the 
usual turnover at the ABC was two or three nurse case manag-
ers per month, about 20 of them resigned in July and August. 
13   13 No direct testimony was presented to show why 20 nurses re-
signed in the summer of 1997.  Although the Respondent clearly seeks 
to blame Local 1105 for the resignati
ons there is insufficient evidence 
to make a finding on this point.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 670On cross-examination by counsel for the General Counsel, 
McDonnell-Foley stated that she gave a statement about the 
July 14 incident to the Respondent™s corporate security depart-
ment on July 15.  Her statement reveals that Maureen Walsh 
and Ruth Burns first informed her that there were people from 
the Union in the facility.  The statement contains nothing about 
McDonnell-Foley becoming aware of the presence of the Union 
through a commotion in the hall.  McDonnell testified that she 
did not call corporate security on the 14th and she could not 
recall whether she knew they were coming to the facility while 
the Union representatives were on the premises.  Before July 14 
she knew that the Union had filed grievances concerning the 
actions of the ABC and she recalled that on July 14 Sapienza 
said that he wanted to see the nurse case managers and that he 
wanted to file grievances.  McDonnell said that Sapienza did 
not tell her that he wanted to set up appointments for griev-
ances.  She recalled that he was yelling as loud as he would 

have at a rally.  At first, McDonnell-Foley did not recall that 
there were any women in the Union group, saying, ﬁit just ap-
peared that there were a lot of men there.  They were bigger 
than I was.ﬂ  Finally, she acknowledged that of the 15 Union 
people one-half were women. 
 McDonnell-Foley could not 
recall whether she told the police that the Union was trespass-

ing but she did tell them that the group was in an unauthorized area.  The police asked her how the Union group had gained 
access.  McDonnell did not recall that a Union representative 
demonstrated his magnetic access card for the police. 
Maureen Walsh is a staff manager at the ABC.
14  Walsh, a 
14-year employee of the Respondent, assists with the day-to-
day operations of the office.  She reports to McDonnell-Foley.  
Walsh testified that on July 14, 1997 she arrived at work be-
tween 8 and 8:15 a.m., she turned on her computer and then she went to the kitchen to get some tea.  She noticed that some 

nurse case managers were present in their cubicles.  As Walsh 
left the kitchen she saw some pe
ople wearing red T-shirts walk-ing toward Carol Singer™s cubicle.
  Walsh heard a lot of noise.  
She asked whether she could help the group and a man later 
identified as Frank Paxton replied that they were on a tour.  
Walsh could not recall any of the Union group informing her of 
the purpose of their visit.  Walsh recalled a comment she heard: 
ﬁNice picture, nice kids, hope you love your kids, we now 
know what they look like.ﬂ Walsh said she heard ﬁsomething to 
that effectﬂ but she did not offer any description of the person 
who said this.  After encounter
ing the Union representatives, Walsh went into McDonnell-Foley™
s office.  Later, according to Walsh, she saw McDonnell-Fole
y quarreling with the Union 
representatives.  She heard her asking them to come into the 
conference room but instead they went into the lounge.  Still 
later, Walsh saw the group come down the hall to McDonnell-
Foley™s office.  She saw McD
onnell-Foley put her hands out 
across the hall and ask them not to proceed, but the Union rep-
resentatives walked on nevertheless.  McDonnell-Foley asked 
Walsh to follow the representatives
 and get their names.  Walsh 
and Burns saw that the Union people were writing down the 
names of nurses who occupied the various cubicles.  When 
                                                          
 14 Walsh manages the clerical staff.  The supervisor of the nurse case 
managers is Carla Quinlan.   
Walsh asked them for their name
s and asked to see some ID, they laughed.  Walsh later saw the Union group in the lounge 
with McDonnell-Foley.  Walsh said she heard McDonnell-
Foley tell them that they were trespassing and that they might 
be subject to disciplinary action and that they should leave.   
On cross-examination by Counsel for the General Counsel 
Walsh stated that she was interviewed by the corporate security 
department on July 14 for 25 minut
es.  Walsh wanted to tell the 
security department everything that had happened earlier in the 
day because she had felt intimated by the Union group.  The 
notes of Walsh™s interview show that  Walsh told corporate 
security that when she first en
countered the Union representa-tives they told her that they were looking for McDonnell-Foley.  

The notes contain no mention that anyone told Walsh that they 
were ﬁtaking a tourﬂ nor do the notes reflect that anyone made 
comments about any children™s™ pictures in the nurses™ cubi-
cles.   
Carol Singer was a temporary employee of the Respondent at 
the ABC facility in July 1997.  Singer is a registered nurse with 
a master™s degree in mental hea
lth nursing.  Singer recalled that on July 14th she was sitting in her cubicle when she heard a 
loud voice asking for her by name.  She stood up in her cubicle 
and as the Union group approached she saw seven or eight 
people wearing red shirts.  Singer could not recall much about 
the events of July 14.  She recalled that Sapienza spoke to her 
but she did not remember anyone
 else saying anything else to 
her.  She testified that Sapienza was speaking very loudly and 

that he was angry but she could not recall anything that he said 
beyond asking to speak to Singer™s supervisor.  Singer stated 
that it was ﬁa very traumatic incident because there were all 
these people there.ﬂ  Singer said that she was intimidated and 
frightened but she did not provide any details to show why she 
felt that way beyond Sapienza™s loud voice and the fact that 
there were seven or eight people near her cubicle.  Singer told Sapienza that her supervisor was Harriett Vogel.  Then 
McDonnell-Foley came to Singer™s cubicle and the Union 

group left.  Singer related that the nurses were asked to leave 
and go outside the work area.  Singer said that all the nurses 
were upset because ﬁthe Union had come in and invaded the 
work space, and disrupted all of us and . . . we weren™t going to 
get anything done for a while.ﬂ  Singer gave a statement to the 
company™s security representativ
e that she told Sapienza that 
her supervisor did not make decisions on benefit cases but that 
she alone made these decisions.   
John Sias, a 17-1/2 year employee of the Respondent, was no 
longer with the company when he 
testified in the instant hear-ing.  Sias recalled that on July 14 McDonnell-Foley came into 

his office and said that she had a group of uninvited union 
members roaming around the floor.  She asked Sias to help her 
get them to leave.  Sias walked up to a group of four or five 
men at the end of a corridor and said, ﬁCan I ask your name?ﬂ  
Someone said, ﬁYou can ask.ﬂ    Then Sias told the group that 
they were in a restricted area and would have to leave the prem-
ises.  The union representatives said that they would not leave.  
Sias stated that he did not behave in a hostile or threatening 
manner and he did not say that 
he wanted to throw Sapienza 
out.  Sias said that he was speaking in a tone loud enough for 
 NYNEX CORP. 671the Union to hear and that the union group was also speaking loudly but was not screaming.   
John Hann, a 35-year employee of the Respondent, is the Di-
rector of Labor Relations.  Hann testified that the ABC was a 
major issue between the Union and the Respondent and that 
hundreds of grievances concerning the ABC had been filed by 
the various bargaining units.  Ha
nn testified that he and other managers decided to discipline the employees who went to the 
ABC because they disrupted work operations, they intimidated 
employees and they refused to leave when asked to do so.  He 
denied that the decision to discipline the employees was based 
on the Union™s request to file grievances or to make appoint-ments to discuss grievances.   On cross-examination, Hann testified that grievances con-
cerning ABC decisions on absences were not being taken care 
of at the first step.  Further, an issue relating to the Family 
Medical Leave Act had led to the filing of a lawsuit by the Un-
ion.  Hann stated that the grievances concerning the ABC could 
lead to arbitrations that might cost the Respondent a lot of 
money.  The company did not want the ABC to be part of the 
grievance procedure.  Hann stated that before a decision was 
made to suspend the employees who went to the ABC on July 
14th he received reports from the corporate security people 
orally and in writing.  Hann ac
knowledged that usually before 
the company suspends an employ
ee it conducts an investigation and asks the employee for his or her side of the story.  In the 

instant controversy, however, he believed that it was outra-
geous that Local 1105 had invaded the workplace, intimidated 
employees, disrupted their  work and refused to leave when 
asked.   Michael J. Kamensky, a Lieutenant in the Town of Harrison 
police department, testified that on July 14, 1997, he went to 
the West Red Oak Lane facility in response to a request from 

two police officers at the scene.  The officers told Kamensky 
that they were conducting a crim
inal investigation for the pos-sibility of a misdemeanor criminal trespass and possession of 
stolen property.
15  Once he arrived at the facility Kamensky 
spoke to McDonnell-Foley who told him that the Union group 
was not supposed to be on the pr
emises and she wanted them removed.  When Kamensky aske
d her whether she wished to press criminal charges, she stated that she was unsure and that 
she would have to contact people in higher authority in the 
company.  Kamensky spoke to Sapienza who said that the Un-
ion representatives had a right to be there and that they had 
authorized key cards.  Sapienza said the Union was staying 
because the group wanted the officer manager to meet with 
them and to set up a meeting.  
Sapienza kept insisting that he wanted McDonnell-Foley to arra
nge a meeting.  Kamensky 
recalled that when he spoke to Sapienza the latter was ﬁvery 
aggressive, loud and boisterousﬂ. 
 Sapienza wanted to get his point across and at times his voice was elevated.  But Sapienza 
was not abusive and he was not
 screaming.  McDonnell-Foley 
was agitated and she seemed overw
helmed by the situation.  
After these two conversations, 
Kamensky spoke by telephone 
with John Hann who said that the company would handle the 
                                                          
                                                           
15 The record contains no clue as to the matter of alleged stolen 
property. 
matter internally and that it did not intend to press charges.  
Once Kamensky heard this, the matter was no longer a criminal 
investigation.  At this point, the Union representatives were free 
to leave.  Kamensky told Sapienza that the Respondent would 
not press charges and that it wanted him to leave the premises.   
According to Kamensky, before he was told that the com-
pany was not pressing charges th
e situation was that the police were conducting a criminal inves
tigation.  While the criminal investigation continued the police were detaining the Union 
representatives as alleged suspects. 
D.  Suspensions On July 16, 1997 the Respondent sent two-day suspension 
notices to all of its employees 
who participated in the July 14 
attempt to present grievances to 
the ABC.  The notices gave the 
following reason for the suspension: ﬁyour disruption of work 
operations and your refusal to 
follow a direction by manage-
ment to leave the work area.ﬂ  The employees included: 
 Joanne Amico  Frank Paxton 
Joyce Augustus Roberto Perez 
Lillian Dinker  Paul Sapienza 
Patricia Egan  Doreen Sedley 
Denise Hawley  Robert Shannon 
Dexter Hendon  Manuel Zapata Jr. 
E.  Lawsuit Against the Union On July 17, 1997, the Respondent commenced a lawsuit in 
the Supreme Court of the State of New York against Local 
1105 and all 13 individuals who went to the West Red Oak Lane facility on July 14.
16  The complaint alleges that access to 
the facility is limited to the Re
spondent™s employees and invit-
ees, that the individual defendants gained access to the prem-
ises by the improper use of a security access card and that the 
individual defendants intimidated and harassed the staff, 
blocked the hallways, entered private cubicles and caused busi-

ness operations to cease completely for ﬁapproximately five 
hours.ﬂ  The complaint alleges that the ﬁunlawful activities of 
the individual defendants – were directed, authorized, con-
doned and approved by Defendant
 Local 1105.ﬂ The damages, in excess of $25,000, were left to be determined at trial. On September 3, 1998, Peter D. Stergios, Esq., an attorney 
representing the Respondent in the New York State action for 
trespass, wrote to Counsel for the General Counsel stating:  [T]his confirms that we will not pursue that trespass action 
during the pendency of your Region™s proceedings in this 
matter . . . .  Should we receive any inquiry from the Court, 
we will respond by requesting that the action be held in abey-
ance pending the outcome of your proceedings. 
F.  Access to the Facility Shannon testified that he went to the West Red Oak Lane fa-cility at the end of July to meet with the Union members.  His 
access card no longer opened the door to the third floor area 
and Shannon did not gain admittance that day.  When Shannon 
spoke to one of the Respondent ‚s
 managers in charge of labor relations he was told that he
 was being denied access through  16 Index No. 11359/97 was filed with the County Clerk on July 17. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 672the use of the card and that if he wished access to the facility he 
would have to see a manager. 
 Now, when Shannon visits the members at the West Red Oak facility he must go to the recep-

tion area and ask for admittance.  A receptionist notifies man-
ager Joan Scott-Monck that Shannon is present and then the 
receptionist is directed to admit him to the secure area.   
Joanne Baker the Respondent™s 
Director of Employee Bene-
fits is the highest-ranking manager at the West Red Oak Lane 
building.  Baker testified that after July 14 she tightened up 
security to the facility on the 
recommendation of the corporate 
security department.  Bake
r cancelled Shannon™s magnetic access card.  Thereafter Shannon had to obtain an access card 
whenever he visited the facility. It was not Baker™s policy to 
deny him access to the facility.   
Joseph DeBiase, a chief steward for Local 1105, testified that he used to have an access card for the West Red Oak Lane fa-
cility but that it had ceased working in the summer of 1997.  
His request to Scott-Monck for a replacement was denied.  
Instead, he is given a card each time he visits the unit members 
and he must return the card at the end of his visit.  In November 
1997 DeBiase went to confer with unit employee Mary Hussey.  
When DeBiase arrived at the facility and asked for an access 
card, Scott-Monck told him to wait and that she would get Hussey to see him.  Shortly thereafter Hussey came out of the 
secure area and DeBiase met with her in the lobby area.  
Hussey told him that she had been directed to meet with him 
outside and that she had been told to leave her access card in 
the secure area and to ask a manager for admittance when she 
finished speaking to DeBiase. 
 DeBiase testified that this 
method of proceeding meant that management was always 

aware when he met with a unit member and that he could not 
conduct surprise visits to check for safety violations and haz-
ards in the workplace.   
Staff director Joan Scott-Monck testified that for a number of 
years she has known both Shannon and DeBiase to come visit 
the unit members unannounced.  However, as of November 
1997 the Union agents were required to obtain access cards 
from management officials.  The access cards must be returned 
after each use.  In addition, a security guard has been posted 
outside the third elevator and the guard checks the ID of any 
person attempting to use an access card to enter the secure area.  
Scott-Monck testified that in November 1997 DeBiase told her 
that he had come to see unit employee Marie Hussey.  Scott-
Monck said that she was on her way to the secure area and so 
she told DeBiase that she would check to see whether Hussey 
was in.  When Scott-Monck found Hussey she told her that 
DeBiase was there and that she would fetch him.  Hussey said, 
ﬁThat™s OK, I™ll go out and see 
him outside.ﬂ  Scott-Monck testified that she did not tell Hussey to leave her pass before she 
went outside. G.  Discussion and Conclusions 1.  Credibility of the witnesses 
The testimony of McDonnell-Foley is difficult to accept on 
many points.  McDonnell-Foley 
had a tendency to exaggerate 
her descriptions of the events of
 July 14.  On direct examina-
tion she said that Sapienza™s voice when she first encountered 
him was ﬁloudﬂ as though to address a group but on cross ex-amination she stated that he was ﬁyellingﬂ as though at a rally.  
McDonnell-Foley sought to give the impression that the Union 
group was intimidating.  She cons
tantly referred to ﬁmenﬂ and 
to the ﬁsea of red shirtsﬂ they we
re wearing.  In fact, the group 
was composed of an equal 
number of men and women.  
McDonnell-Foley implied that the wearing of a red polo shirt 
with a Union logo was frightening.  The fact is that the Union 
group consisted of a bunch of middle-aged people wearing 
sneakers, hardly the revolutionary 
sans culottes who stormed the Bastille.17  In the absence of any objective facts to support 
her testimony that the Union representatives were physically 
intimidating or actually threatening, McDonnell-Foley repeat-
edly fell back on the complaint that she is a small person and 
she was surrounded by men or ﬁbigﬂ men.  The record shows 
that McDonnell-Foley has been employed by the company for 
21 years and that she has risen to a position of executive re-
sponsibility.  During this time she has doubtless dealt with 
many men including big men.  Ma
ny times in her 21 years of 
employment she must have a
ttended meetings where she was the only woman or in a distinct minority of women.
18  McDon-nell-Foley could not have risen to her present position if she 
could not deal with a situation where men were present, even 
big men.  It is rather late in the day for a woman to expect a 
finder of fact to believe that the mere presence of men reasona-
bly tends to intimidate a woman 
manager.  I find that McDon-nell-Foley™s exaggerated  testim
ony on this point was designed 
to make the Union visit look vi
olent and shocking.  Further, McDonnell-Foley™s recollection was inexact.  First, she testi-
fied that she became aware of the Union group™s presence by a 
commotion.  In fact, her own statement to the company security 
department stated that Walsh and Burns came to her office to 

tell her the Union was there.  
Second, McDonnell-Foley repeat-
edly testified that she could not recall what was said in many of 

the conversations that are central
 to the case.  Thus she could not recall what Sapienza said to her when they first met.  She 
could not recall that she instructed Burns and Walsh to follow 
the Union group and take their names.
19  I conclude that McDonnell-Foley did not recall many of the facts she was 
asked about and that she shaded her testimony, and I shall not 
rely on her testimony where it is contradicted by more credible 
evidence.   Walsh testified on direct examination by Counsel for the Re-
spondent that while she was standing with the Union group on 
July 14 she heard a comment about a nurse™s children and the 
veiled threat ﬁWe now know what they look like.ﬂ  This is a 
very serious accusation.  Although Walsh remembered that 
Paxton said the Union was ﬁon a tourﬂ she could not recall who 
made the implied threat on the staff member™s children.  Fur-
thermore, Walsh™s statement to the Respondent™s security 
department given on July 14 did not
 mention the alleged threat.  
If Walsh had indeed heard a threat to an employee™s family on 
                                                          
 17 The Respondent™s brief has seized on the date of the Union™s visit 
to the third floor of the West Re
d Oak Lane facility to draw an ill-founded analogy to the French Revolution. 
18 At the instant trial, McDonnell-Foley was part of a very small mi-
nority of women on the Respondent™s side of the courtroom.  Indeed, 
on some days she was the only woman representing the Respondent.   
19 Walsh testified that she and Burn
s followed this directive; appar-ently they were not afraid of men. 
 NYNEX CORP. 673Walsh had indeed heard a threat to an employee™s family on the 
morning of July 14 she could not 
have failed to relate this to corporate security later on the same day.  I conclude that the 

threat was never made.  I find that Walsh shaded her testimony 
to favor the Respondent™s position and I shall not rely on her 
testimony where it is contradicted by more credible evidence.   
Singer™s testimony was not convinc
ing.  She stated that she was intimidated and frightened because seven or eight people 
were around her cubicle and Sa
pienza was using a loud and angry voice.  As a trained nurse with a specialty in mental 
health nursing Singer was surely competent to deal with a per-
son using an angry and loud voice without feeling intimidated 
and frightened.  Since Singer could not recall what Sapienza 
said she obviously did not feel threatened or intimidated by 
anything he said to her.  Nor did the Respondent proffer any 
testimony at all that Sapienza made threats or behaved in a 
physically threatening manner.  Nurses are trained to document 
conditions and events.  Because Singer did not recall any spe-
cifics of what Sapienza said to he
r or what he did that made her 
feel threatened or intimidated I do not credit her testimony.  
Moreover, her use of the term ﬁinvaded the work spaceﬂ and 
ﬁdisrupted us allﬂ is identical to the phrase used by Director of 
Labor Relations John Hann.  This 
leads me to believe that the phrase was prompted more by th
e Respondent™s legal strategy 
than by Singer™s actual recollection 
of the events of July 14.   
I find that all of the other witnesses herein testified in a 
straightforward manner given the normal vagaries of recollec-
tion and a tendency to favor one™s own view of the case.   
2.  Resolution of factual issues Based on my credibility discussion above, I find that the fol-
lowing events took place on July 14, 1997: 
At about 8:15 a.m. 14 Local 1105 representatives took the 
elevator to the third floor of the West Red Oak Lane facility.  
Local 1105 business agent Shannon used the key card issued to 
him by the Respondent to open the locked door to the work 
area.  The individuals of the Union group were there to present 
grievances concerning the operation of the ABC to a ﬁsupervi-
sor in the department having authority in the matter.ﬂ  The Un-
ion believed that in this case the grievances should be presented to supervisors of the nurse case managers at the ABC.   
Once inside the work area, the Union group located nurse 
Singer who was the subject of one of the grievances.  Sapienza 
told Singer that she was the subject of a grievance and that the 
executive board of Local 1105 was on the premises to file 
grievances.  Sapienza asked Singer the whereabouts of her 
supervisor.  Singer pointed the way but said that she was not 
sure whether the supervisor had arrived at work.  Singer told 
Sapienza that she made decisions on benefit cases not her su-
pervisor.   McDonnell-Foley then approached the group having been 
alerted to the Union presence by some employees.  Sapienza 
told her that the Local 1105 executive board was there to pre-
sent grievances and to request
 appointments to discuss griev-ances relating to the ABC.  Sapienza mentioned the names of 
various nurses and said that the members of the group wanted to present grievances relating to each of these nurses.  McDon-
nell-Foley told Sapienza that she would talk to him and she 
tried to lead the group outside the secure area to a conference 

room on the public hallway.  Instead, Sapienza asked whether 
they could meet in the employee lounge.  After the Union 
group entered the lounge, McDonnell-Foley said that she was 
leaving to get a pen and paper but that she would return in a 
few minutes.  She returned to he
r office and made vain attempts to contact people in company labor relations.  McDonnell-
Foley instructed those nurses who were already at work to 
leave their cubicles and sit in the conference room.   
Ten minutes after McDonnell-Foley left the lounge the Un-
ion representatives went looking for McDonnell-Foley™s office.  
They walked down the hallways of the ABC and took down the 
names of nurses from si
gns outside the cubicles.  There is no evidence that the Union representatives looked at any confiden-
tial medical information while they were in the ABC area.  
McDonnell-Foley saw the group and she tried to stop them 
from walking around the area.  Pursuant to McDonnell-Foley™s 
instructions, Walsh and Burns followed the Union group and 
asked for the names of the Union representatives.   Eventually McDonnell-Foley spoke to members of the com-
pany labor relations staff 
by telephone.  Next, McDonnell-
Foley asked Sias to accompany her to see the Union group.  

They all met in the hallway.  Sapienza repeated his request that 
she give the Union an appointment to discuss grievances con-
cerning the ABC.  McDonnell-Foley said that she would not 

give him an appointment and she indicated that she wished the 
Union representatives to leave.  McDonnell-Foley told Sapi-

enza that the Union was trespassing.  Sapienza denied that they 
were trespassing and he asserted 
that the group had a right to be there because they had members at the site and they wanted to 

present grievances.   The Union representatives and McDonnell-Foley again 
headed for the employee lounge.  McDonnell-Foley repeated 
her charge that the group was trespassing and she said that she 
wanted them to leave.  McDonnell-Foley mentioned that the 
Union group could be subject to discipline.  Sapienza suggested 
that  McDonnell-Foley contact th
e Respondent™s labor relations 
staff for instructions on how to proceed and she left the lounge.   
Eventually, McDonnell-Foley summoned the police.  When the 
officers arrived, she told them that the Union group was tres-
passing and that she wanted the Union to leave.   
Sapienza told the police officers that his group was there to present grievances and that they had the right to be on the 
premises.  Shannon demonstrated his key card and the Union 
representatives told the police that they had access to the Re-
spondent™s locations.  The police officers decided that they 
were witnessing a labor-management dispute and they called 

for a superior officer.  In the meantime, the officers instructed 
the Union representatives to stay in the lounge.  The officers 
were conducting a criminal investigation and the Union repre-
sentatives were alleged suspects.
  Lieutenant Kamensky arrived 
about 15 minutes later and Sapienza informed him that the Union had access to the premises.  Sapienza repeated to 
Kamensky his request that Mc
Donnell-Foley should make ap-
pointments to discuss grievances concerning the ABC.  But 
McDonnell-Foley said that grievances had to be filed with the 
labor relations staff.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 674Kamensky told Sapienza that the corporate security staff was 
on its way to investigate how the Union had gained access to 
the secure area.  Kamensky told Sapienza that his group had to 
stay in the lounge.  Eventually, pursuant to telephonic instruc-
tions from Union counsel, Sapien
za told Kamensky that unless 
the Union representatives were going to be arrested they 
wanted to leave.  Kamensky spoke by telephone with Hann 
who told him that the Respondent did not intend to press 
charges against the Union representatives.  Kamensky decided 
that this put an end to the ongoi
ng criminal investigation and at this point the Union group was fr
ee to leave the premises.  At about 10:15am the Union people left the facility.   
Sapienza spoke to Singer in a voice loud enough to be heard 
some distance in the hallways.  Sapienza spoke to McDonnell-
Foley in a voice loud enough to be heard by a group, but Sapi-
enza did not yell at her.  While in the hallways, others in the 
group also spoke and inquired for the location of various nurse case managers whom they want
ed to identify in connection 
with certain grievances.  I do not find that the Union yelled or 
shouted or chanted in the hallways near the cubicles.  Although 
some noise would unavoidably be created by the presence of 14 

people talking and walking down the narrow hallways to the 
cubicles, I do not find that the Union group took any action to 
create an undue disturbance in the hallways.  There is no credi-
ble evidence that the Union group threatened harm to any per-
son at the ABC and there is no evidence that the group looked 
at confidential information.  C
onsistent with the testimony of 
Kamensky about the situation in the lounge, I find that while 

Sapienza was in the lounge he was very aggressive, loud and 
boisterous but that he was not abusive and he did not scream.   Pursuant to Hann™s testimony, I find that the Respondent 
disciplined its employees who were members of the executive 

board of Local 1105 for the stated reason that they had invaded 
the workplace, intimidated employees, disrupted the work of 
employees and refused to leave when asked.   
3.  Resolution of legal issues It is clear that the Union group was engaged in protected ac-
tivity on the morning of July 14, 1997.  The presentation of 
employee grievances is protected under the Act.
20  Local 1105 had brought many grievances relating to the ABC method of 

handling of employee™s absences caused by illness and injury.  
The uncontradicted testimony show
s that the grievances were 
not being resolved by the employees™ supervisors at the lower 
steps of the grievance procedure because the supervisors had no 
authority over the decisions made by the ABC and because they 
were not being given necessary 
information by the ABC.  The 
Union™s attempts to resolve matte
rs directly with the nurse case 
managers were rendered ineff
ectual when the nurses stopped returning shop stewards™ calls in April 1997.  As a result the Union decided to bring grievances directly to the ABC under 
the contract provision that permits presenting a grievance to a 
ﬁhigher ranking supervisor in th
e department having authority 
in the matter.ﬂ  It is not for me 
to decide the merits of the griev-
ances sought to be presented by th
e Union.  It is enough to find,                                                           
                                                           
20 Ad Art, Inc.
, 238 NLRB 1124, 1131 (1978), enfd. 645 F.2d 669 
(9th Cir. 1980). 
and I do, that the Union had numerous grievances that it was 

trying to present to supervisors at the ABC who had authority 
over the work done by the nurse case managers.  Although the 
ABC supervisors did not usually deal with the Union concern-
ing grievances the Union was not debarred from presenting grievances to these supervisors where the contract language on 
its face permitted such a method.  The Union™s novel interpreta-
tion of the contract does not render its efforts unprotected. It is well established that unless employees engage in egre-
gious conduct while conducting protected activity they do not 
lose the protection of the Act.21  Here, the facts show that the 
Union group approached individual nurse case managers at 

their cubicles, informed them that they were the subject of 
grievances and asked the identity and location of their supervi-
sors.   There is no evidence that the Union group stood around 
and prevented the nurses from proceeding to do their work.  No 
nurse testified that the Union interfered with efforts to complete 
phone calls or look at the computer.  Indeed, the nurses were 
taken away from their work by McDonnell-Foley who told 
them to sit in the conference room outside the secure area.  The 
evidence does not show that the Union group deliberately 
yelled so as to create noise sufficient to prevent work from 
taking place.  Loud talk is not considered abusive where a Un-
ion is seeking to present its poi
nt of view to management.  
There is no credible evidence th
at the Union group threatened any nurses or did anything reasonably calculated to inspire fear 
of physical danger.  No curses 
or abusive phrases were used.  
Indeed, the Union took only those actions required to identify 
the supervisors of the nurse case managers who were the sub-
jects of grievances which the Union wished to present that day.   
The Union ‚s actions in requesting to meet with McDonnell-
Foley were protected as well.  She identified herself as the 
manager of the ABC and the Union did not lose the protection 
of the Act by making repeated efforts to schedule a meeting 
with her to discuss the ABC-related grievances.  In this regard, it is clear that the Union group was willing to wait for McDon-nell-Foley in the employee lounge in the belief that she would 
return for the purpose of scheduling a meeting.  It was only 
when McDonnell-Foley did not return that they went in search 
of her and re-entered the area where the cubicles are located.  It 
was at this point that McDonnell-
Foley first expressed her lack 
of intention to grant grievance appointments to the Union.  The 

Union did not lose the protection of the Act by insisting that it 
wanted to make grievance appointments.  It was entirely proper 
for the Union to press its point and try to convince McDonnell-

Foley that she should meet with 
them or arrange a meeting to resolve grievances relating to the operation of the ABC.  Surely 
a Union is not supposed to defer to management™s view every 
time the two parties have a difference of opinion.  Thus, when 
McDonnell-Foley told the Union group to leave the Union did 
not lose the protection of the Act by staying and trying to con-
vince McDonnell-Foley that she 
should make appointments to discuss the grievances.  When McDonnell-Foley informed the 
Union that it was trespassing the Union did not lose the protec-
tion of the Act by trying to convince her otherwise using argu-
 21 Consumers Power Co.
, 282 NLRB 130, 132 (1986); 
Columbia University, 236 NLRB 793, 795 (1978). 
 NYNEX CORP. 675ments that appeared reasonable on their face: The Union had 
gained access to the site using access cards provided by the 
Respondent; the Union was there to present grievances; and the Union had members working at the site.   Although the Respondent referred to the area behind the 
locked doors as a secure site, there was no sign limiting access 

to the ABC workplace.  Employees of the ABC mingled freely 
with unit employees and other 
employees of the Respondent.  
All of these employees used the same hallways and the same 
kitchen and lounge.  The evidence shows that Union 
representatives had long enjoyed 
unrestricted access to the third 
floor of the facility without regard to the fact that nurse case 
managers had been working there since 1995.  The evidence 
also shows that Union representatives had met with employees 
in the lounge next to the kitchen.                                                           
I find that although the Local 1105 group entered the work-
place they did not for that reason lose the protection of the Act 
by seeking to present grievances at the ABC.  I find that the 
Union did not intimidate any empl
oyees on July 14 at the ABC.  
I find that the Union™s visit to the ABC on July 14 disrupted the 
work of some employees but onl
y to a minimal degree.  A few 
nurses were interrupted when they were asked to name their 
supervisors.  The major interruption took place when McDon-
nell-Foley told the nurses to leave their work stations and sit in 
the conference room.  This occurred while the Union was wait-
ing in the lounge for McDonnell-Foley to return and speak to 
the executive board.  There is no evidence that the nurses could 
not have continued working while McDonnell-Foley dealt with 
the Union in the lounge.  The record shows that the Union 

group left the premises at 10:15 a.m.  Thus, even if it had been 
reasonable for the nurses to cease work while the Union group 
was in the lounge, all of the nurses could have returned to work 
at that time.
22  McDonnell-Foley™s testimony that the nurse case 
managers could not do any work for the rest of the day because 
they were meeting with mental health nurses is simply incredi-
ble.  The events of the morning would not reasonably have 

required psychological counseling for a nurse trained to react 
with equanimity to life and death situations.
23  I find that the 
Union did not lose the protection of the Act by refusing to leave 

when McDonnell-Foley first asked 
the Union representatives to leave.  The Union had a right to try to press its point of view 
and to demand a meeting with management.  Thus the Respon-
dent violated Section 8(a)(1) of the Act when it imposed disci-
pline on its employees who went to the West Red Oak Lane 
facility on July 14, 1997. 
In cases where the General Counsel alleges that an employer 
has violated the Act by penaliz
ing employees for engaging in 
protected activity such as filing gr
ievances it is the policy of the 
Board to find a violation of Section 8(a)(1) of the Act and to 
decline to decide whether the discharge or suspension also vio-
lated Section 8(a)(3) of the Act.  Mast Advertising & Publish-
                                                           
22 Even if the Union had caused a two-hour cessation of work, that 
would not have lost its effort
s the protection of the Act.  
NLRB v. American Mfg. Co.
, 106 F.2d 61, 68 (2d Cir. 1939). 
23 At most, a few nurses saw a bunch of people gathered around their 
cubicles for a few moments in the early morning of July 14.  The Re-
spondent™s attempt to equate this with a catastrophic or traumatic event 
is not convincing. 
ing, 304 NLRB 819, 820 fn. 7 (1991); 
Bunney Bros. Construc-tion, 139 NLRB 1516 (1962).  Thus, I shall not reach the Com-
plaint allegation that the Respondent violated Section 8 (a) (3) 
by suspending the employees who entered the West Red Oak 
Lane facility on July 14. 
The Board has also held that it is error to apply a 
Wright Line analysis to cases where the Ge
neral Counsel alleges that an employer has violated the Act by penalizing employees for 

conduct that is part of the res gestae 
of protected activity.
24  Felix Industries, 331 NLRB 144 (2000); 
Neff-Perkins Co., 315 NLRB 1229 fn. 2 (1994); Mast Advertising & Publishing
, 304 NLRB 819 (1991).  Thus, I shall not consider the 
Wright Line argument advanced by the General Counsel and the Respon-
dent. As summarized above, Union representatives had been dis-
cussing grievances informally with nurse case managers until 
April 1997 when the nurses stopped returning the Union™s tele-
phone calls.  At that point, the Union went to the ABC to pre-
sent grievances to the nurses™ supervisors.  The article 13, sec-tion 1 contract language quoted 
above provides for presentation of grievances to ﬁthe immediat
e supervisor or a higher ranking supervisor in the department having authority in the matter.ﬂ  
The record shows that both an employee™s immediate supervi-
sor and the ABC nurse case managers had authority in deter-
mining whether an employee would be paid for absence due to 
illness or injury.  Thus, the ABC met the collective bargaining 
agreement™s definition of a ﬁdepartment having authority in the 
matter.ﬂ  The Union™s attempt to present grievances to the su-
pervisors of the individual nurse case managers or to McDon-
nell-Foley was sanctioned by the contract.  The presentation 
and discussion of grievances has long been recognized as a 
vital part of the collective bargaining process.  The Respondent 
violated Section 8(a)(5) of the Act by refusing to accept and 
arrange for the discussion of grievances at the ABC on July 14. 
The evidence shows that the Respondent summoned the po-
lice to the West Red Oak Lane facility on July 14, 1997.  Lieu-

tenant Kamensky, who was called 
to testify by the Respondent, 
stated that his officers told him they were investigating an al-

leged criminal trespass and po
ssession of stolen property.  
Kamensky™s testimony is clear th
at while the investigation was ongoing the members of the Union group were being detained 
as suspects and they were not free to leave the lounge.  The 
Union witnesses testified that the police officers told them to 
stay where they were until the matter was straightened out.  
After the Respondent decided not to press charges the criminal 
investigation was over and the Union representatives were permitted to leave the premises.  The Respondent called the 
police because the Union representatives were attempting to 
present grievances at the A
BC facility.  The Respondent vio-
lated Section 8(a)(1) of the Act by causing the police to detain 
the employees because they were at the facility to engage in 
protected activity.
25The Decision of Administrative Law Judge Nations, referred 
to above, comments on the events of July 14, 1997.  The Un-
 24 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982).  
25 Union Child Day Care Center, 304 NLRB 517, 525 (1991). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 676ion™s presence in the ABC facility was presented as one of 
many defenses in Judge Nations™ 
case to the claim that the Re-spondent unduly delayed in providing certain information to 

Local 1112.  In his Decision, J
udge Nations wrote that ﬁunionsﬂ ﬁbesiegedﬂ the ABC, ﬁintimidatedﬂ the staff and made com-
ments about case managers™ child
ren.  Judge Nations further wrote that ﬁit is clear to me that their intention was to intimi-
date the case workers, who, 
among other things, make deci-sions as to whether union members™ leaves of absence under 

the FMLA will be approved or disapproved.ﬂ  Of course, the 
case before Judge Nations did not involve Local 1105 and 
Judge Nations based his dicta wholly upon the testimony of 
McDonnell-Foley and other witn
esses provided by the Respon-
dent.  Indeed, the true purpose of the Union™s attempt to present 
grievances at the ABC on July 14 was not an issue in the case 
before Judge Nations.  Although the Respondent™s brief urges 
that Judge Nations made various ﬁholdingsﬂ about the events of 
July 14, it is clear that he could not make any findings which 
would be binding in the instant case.  In fact, it would deprive 
the Union of due process to give
 any weight to Judge Nations™ 
dicta which were based on the te
stimony of company witnesses 
in a case where the Union herein was not a party, did not pre-
sent any witnesses and did not cross examine the company 
witnesses.  In sum, the Respondent
™s brief is incorrect in urging reliance on JDŒ178Œ98. The General Counsel asserts that the Respondent™s lawsuit against the Union is unlawful under the rule of 
Bill Johnson™s Restaurant v. NLRB, 461 U.S. 731, 737Œ738 (1983).26  As dis-
cussed above, the action of the Union representatives in seeking 
to present grievances at the ABC was activity protected by 
Section 7 of the Act and the Union group did not behave in 
such a way as to deprive the activity of the protection of the 
Act.  As explained by the Board in 
Loehmann™s Plaza, 305 NLRB 663, 669Œ671 (1991), the special requirements of 
Bill 
Johnson™s do not apply once it has been established that a state 
lawsuit seeks to interfere with
 a protected activity under the 
Act.  The suit for damages in trespass filed by the Respondent 
against the Union and the individual members of the executive 
committee has the stated aim to
 recover damages for engaging in protected activity.  Thus, th
e lawsuit interferes with the rights of employees under Section 7 of the Act.  Accordingly, 
the lawsuit is unlawful under Section 8(a)(1) of the Act.  Be-
cause the filing of grievances is actually protected activity, the 
lawsuit constituted a violation from the date it was filed, July 

17, 1997.27The testimony is undisputed that
 after July 14, 1997, the Re-
spondent implemented changes in the access of Union repre-
                                                          
                                                           
26 In that case the Supreme Court di
rected that, except in lawsuits where state jurisdiction is preempted
 or where the lawsuit has an aim 
that is illegal under Federal law, the Board must determine whether the 
lawsuit lacks a reasonable basis and has been filed for retaliatory pur-
poses. 
27 Although, as the Respondent™s br
ief points out, the Complaint al-
leges only that the Respondent sued 
the Union the lawsuit also names 
the individuals as defendants.  The issue regarding the lawsuit has been 
fully litigated as to the individuals 
as well as the Union and the remedy 
may properly provide relief for both 
the Union and the individual de-fendants. 
sentatives to the unit employees 
who work on the third floor of the West Red Oak Lane facility.  Scott-Monck knew that for 
years both Shannon and DeBiase visited Local 1105 members 
unannounced.  Shannon™s card was cancelled soon after July 14 
and as of November 1997 DeBiase could no longer use the 
magnetic access card issued to him years ago by the company.  
Now, each time Shannon and DeBiase visit the facility they 
must obtain an access card from management and they are re-
quired to return the access card upon their departure.  It is un-
disputed that this procedure 
is a change: Shannon and DeBiase can no longer meet with a unit member unless management is first informed and Union representatives can no longer conduct 
surprise safety inspections in the workplace.
28  I note that the Union representatives herein 
gave uncontradicted testimony 
that they have long had access cards which admitted them to all  

of the  Respondent™s magnetically secured locations  
where Local 1105 unit members are employed.  Moreover, on 

at least one occasion when DeBiase came to see unit member 
Hussey, he met with her outside the work area contrary to the 
established practice.  Although the 
record is not clear as to why 
exactly this came to pass, the fact is that the change resulted 
from DeBiase™s inability to gain access to Hussey™s workplace 
without first consulting a member of management. 
An employer violates the Act when it makes actual changes 
in allowing union access to employees in the workplace without 
giving prior notice to and an opportunity to bargain to the un-
ion.  Frontier Hotel & Casino
, 323 NLRB 815, 817Œ818 (1997).  Here the changes consist of forcing the Union repre-
sentative to seek management™s
 permission to enter the work-
place and changing the location of meetings between employ-

ees and their representatives.  
The Respondent seeks to distin-guish the instant case from 
Frontier Hotel by citing 
Peerless 
Food Products, 236 NLRB 161 (1978).  However, the Board™s Decision in that case supports a 
finding of violation in the in-stant case.  In 
Peerless
 the Board said:  Plainly, that Respondent may 
have perceived some business 
need . . . for changes in its policy of allowing [the union busi-

ness agent] unlimited access to the plant does not relieve Re-
spondent of its statutory obligation to bargain . . . .  Although 
the policy does not derive from the express terms of the col-
lective-bargaining agreement, the past practice elevates it to a 
term of employment not susceptiv
e to unilateral change . . . . [Citations omitted.] 
 In Peerless 
the Board found that the unilateral change did not constitute a breach of the bargaining obligation because it was 
not ﬁmaterial, substantial, and significant.ﬂ  The Board said the 
only change to limit the representative™s access was to remove 
his right to speak to employees on the production floor about 
matters unrelated to the collective bargaining agreement.  
Clearly, the Board viewed the limitation as a 
de minimis altera-tion.   In the instant case, as in 
Peerless
, the change concerns a past 
practice as to which management may not make a unilateral 
change.  And, indeed, the change is material, substantial and 
 28 Before admitting DeBiase to the 
workplace, Scott-Monck went to see if the unit member he wi
shed to see was present.  NYNEX CORP. 677significant.  The Union must now disclose to management 
every visit to the workplace and indicate which member of the 
unit is being visited.  The Uni
on may not conduct surprise visits 
to check for safety hazards as it did formerly.  I find that the 
change in access violates Section 8(a)(5) of the Act. 
CONCLUSIONS OF LAW 1.  By suspending its employees because they sought to pre-
sent grievances at the Absence Benefits Center on July 14, 
1997, the Respondent violated Section 8(a)(1) of the Act. 2.  By refusing to accept grievances and arrange for the dis-
cussion of grievances at the Absence Benefit Center on July 14, 
1997 the Respondent violated Section 8(a)(5) and (1) of the 
Act. 
3.  By causing the police to detain its employees because 
they sought to present grievances
 at the Absence Benefit Center on July 14, 1997, the Respondent violated Section 8(a)(1) of 

the Act. 4.  By filing a lawsuit for trespass against the Union and 
against the individual members of the Union Executive Board 
on July 17, 1997, because they sought to present grievances at 
the Absence Benefit Center the Respondent violated Section 
8(a)(1) of the Act. 5.  By unilaterally changing the terms and conditions of the 
Union™s right to access to unit employees at the West Red Oak 
Lane facility the Respondent has 
violated Section 8(a)(5) and (1) of the Act.   6.  The General has not shown that the Respondent violated the Act in any other manner. 
REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. The Respondent having unlawfully suspended employees, it 
must make them whole for any 
loss of earnings and other bene-fits plus interest as computed in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). The Respondent must be ordered to withdraw the lawsuit in 
Index No. 11359/97 filed on July 17, 1997 and it must be or-
dered to make the Union and the individual defendants whole for all legal expenses, plus interest as computed in 
New Hori-zons for the Retarded, supra, incurred in the defense of the lawsuit since the date of its filing.  Loehmann™s Plaza, supra at 
672. [Recommended Order omitted from publication.] 
 